Per Curiam.
A considerable portion of the briefs presented by counsel on this appeal is devoted to discussion of the question whether the contract between the parties, dated December 21st, 1901, covers machines such as are described in Johnstone’s application for a patent filed in the patent office June 10th, 1902. This question was not decided in the court of chancery, nor is it disposed of by the decree there rendered; consequently it is not ripe for decision on this appeal.
Upon this understanding of the decree we think it should be affirmed, substantially, for the reasons stated in the opinion of Vice-Chancellor Grey.
For affirmance—The Chief-Justice, Dixon, Garrison, Fort, Garretson, Pitney, Swayze, Bogert, Vresdenburgh, Vroom, Green, Gray—12.
For reversal — None.